Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

January 2, 2009

 

BioDelivery Sciences International, Inc. 801 Corporate Center Suite 210 Raleigh,
North Carolina 27607 USA Attention:   Mark A. Sirgo, Pharm.D.   President & CEO

Dear Mark:

The purpose of this Letter Amendment (“LA”), effective January 2, 2009, (the “LA
Effective Date”) is to amend (a) the License and Development Agreement (the “EU
License”), entered into as of August 2, 2006 by and among BioDelivery Sciences
International, Inc., a Delaware corporation with offices at 801 Corporate Center
Drive, Suite 210, Raleigh, North Carolina 27607 (“Parent”), its wholly-owned
subsidiary Arius Pharmaceutical, Inc., a Delaware corporation with offices at
the same address (“Arius”, and together with Parent, “BDSI”), and Meda AB
(“Meda”), a Swedish corporation located at Pipers väg 2 A, SE-170 09, Solna,
Sweden (“Meda”) and (b) the BEMA Fentanyl Supply Agreement (the “Supply
Agreement”), entered into August 2, 2006 by and between BDSI and Meda in
conjunction with the EU License. Any capitalized terms not defined in this LA
shall have the meaning ascribed to such terms in the EU License or the Supply
Agreement, as applicable.

In consideration of the mutual covenants herein, and intending to be legally
bound hereby, BDSI and Meda agree as follows:

1. EU License Amendments. The EU License is hereby amended as follows:

 

  a. The following definition shall be added to Article I:

““European Countries” means the countries specified in Exhibit E attached
hereto.”

 

  b. The title of Exhibit E, “TERRITORY”, shall be replaced with the title
“EUROPEAN COUNTRIES”.

 

  c. The existing definition of “Licensed Patent Rights” shall be deleted and
replaced in its entirety with the following:

““Licensed Patent Rights” means all Patent Rights in the Territory that claim
the same subject matter claimed in the patents and patent applications listed on
Exhibit C, claiming BEMA or any Improvement, or which are necessary or
appropriate to develop, manufacture and commercialize the Licensed Product in
the Territory, and that are under the Control of BDSI or Arius Two as of the
Effective Date or that come under BDSI’s or Arius Two’s Control during the
Term.”



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

  d. Exhibit C shall be deleted and replaced in its entirety with the amended
Exhibit C attached to this LA and incorporated by reference.

 

  e. The two sentences in the definition of “Net Sales” corresponding to the
following two sentences shall be deleted and replaced in their entirety with the
following two sentences:

“***”

 

  f. The following sentence shall be added immediately following the two
sentences in the definition of Net Sales amended in subsection (e) above:

“***”

 

  g. The existing definition of “Territory” shall be deleted and replaced in its
entirety with the following:

““Territory” means all countries of the world other than the United States,
Canada, Mexico, Taiwan and the Republic of Korea.”

 

  h. The first sentence of Section 2.01(a) shall be deleted and replaced in its
entirety with the following sentence:

“In addition to and without limiting Sections 3.02(e) and 11.03, Meda shall use
Commercially Reasonable Efforts to pursue Product Development for the Licensed
Product in the Territory.”

 

  i. The fourth and fifth sentences of Section 2.01(a) shall be deleted and
replaced in their entirety with the following two sentences:

“Notwithstanding the exclusivity of Section 3.02(a), (i) if Meda fails to use
Commercially Reasonable Efforts to pursue Product Development in the European
Countries in accordance with this Section 2.01(a), ***.”

 

  j. The sentence in Section 2.07 corresponding to the following sentence shall
be deleted and replaced in its entirety with the following sentence:

“However, if, following expiration of the last to expire of the Licensed Patent
Rights in the European Countries, ***.”

 

  k. The sentence in Section 3.02(e) corresponding to the following sentence
shall be deleted and replaced in its entirety with the following sentence:

“Subject to the directions, instruction, and oversight of the ESC, Meda shall
prepare and file with each of the applicable Competent Authorities the
appropriate applications and related documents necessary to obtain Governmental
Approval to market and sell the Licensed Product in each country in the
Territory in which Meda decides to market the Licensed Product.”

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

  l. The clause in Section 3.02(e)iii. corresponding to the following clause
shall, effective upon the termination of the security interest of QLT USA, Inc.
(“QLT”) in the Licensed Patent Rights, BEMA License Agreement, dated August 2,
2006, between Arius and Arius Two, Inc. (“Arius Two”), as amended, and other
BEMA-related assets of Arius Two, as established in the Amended and Restated
Security Agreement between Arius Two and QLT, dated September 5, 2007, and
Amended and Restated Patent and Trademark Security Agreement between Arius Two
and QLT, dated September 5, 2007, regarding, in each case, Arius Two’s
BEMA-related assets to the extent concerning countries outside of the United
States, Mexico, and Canada, be deleted and replaced in its entirety with the
following clause:

“upon receipt of Governmental Approval to market and sell the Licensed Product
in a country in the Territory (including but not limited to Pricing and
Reimbursement Approvals, if and as necessary), Meda shall commence the marketing
and sale of the Licensed Product in such country within *** of receipt of such
Governmental Approval or, if such country is not listed on Exhibit E, ***.”

 

  m. The first sentence of Section 5.01(b) shall be deleted and replaced in its
entirety with the following sentence:

“Meda agrees to use Commercially Reasonable Efforts to promote the sale,
marketing, and distribution of the Licensed Product in each of the European
Countries and in such other countries of the Territory in which Meda decides to
market the Licensed Product.”

 

  n. The fourth sentence of Section 5.01(b) shall be deleted and replaced in its
entirety with the following sentence:

“Meda agrees that (i) during the *** after launch of the Licensed Product in the
European Countries, *** and (ii) after launch of the Licensed Product in any
country(ies) of the Territory ***.”

 

  o. The first sentence of Section 6.04(c) shall be deleted and replaced in its
entirety with the following sentence:

“Meda will maintain a pharmacovigilance database for the Licensed Product in the
Territory, and BDSI shall use (or use commercially reasonable efforts to

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

ensure that its sublicensees use) commercially reasonable efforts to materially
comply with any comparable obligations or requirements of any applicable laws in
the United States.”

 

  p. The first two sentences of Section 7.01 shall be deleted and replaced in
their entirety with the following three sentences:

“BDSI shall maintain and protect the Licensed Patent Rights in the Territory,
including but not limited to the use of commercially reasonable efforts to
defend any interference actions initiated by or in any jurisdiction’s patent
office with respect to the Licensed Patent Rights in the Territory.
Notwithstanding the foregoing, upon written request by BDSI, Meda shall provide
such assistance as may be necessary to enable BDSI to prosecute and obtain new
patents related to any Improvements, with the cost and expense of such
assistance to be borne by BDSI (except Meda shall bear such costs to the extent
relating to Patent Rights in the European Countries and such other countries in
the Territory that Meda designates upon request by BDSI reasonably in advance of
incurring any material costs with respect to the patenting of a particular
Improvement in any country(ies) that are not European Countries). BDSI shall be
free to pursue and maintain, at its expense, patent protection of any particular
Improvement in any country(ies), other than European Countries, that are not
designated by Meda in accordance with the foregoing and, in the event BDSI does
pursue patent protection of such Improvement in such country(ies) at its own
expense, any resulting Patent Rights in such country(ies) shall, notwithstanding
to the contrary, be excluded from Licensed Patent Rights.”

 

  q. The first sentence of Section 13.03A shall be deleted and replaced in its
entirety with the following sentence:

“BDSI, following the earliest of (i) the expiration of the Initial Term ***,
(ii) the expiration of all Patent Rights owned or exclusively in-licensed by
BDSI claiming the Licensed Product in the United States, or (iii) ***, shall
have the right, in its sole discretion, to terminate this Agreement upon thirty
(30) days’ notice.”

 

  r. The following new Section 13.06 shall be added to Article XIII:

“13.06 Limitation and Effects of Termination with respect to non-European
Countries in the Territory. Notwithstanding anything to the contrary in this
Agreement, the rights of BDSI to terminate this Agreement or render Meda’s
rights hereunder nonexclusive upon an uncured breach of any provision of this
Agreement by Meda with respect to a country of the Territory, other than the
European Countries, shall be limited to such country, except in such cases where
such breach materially and adversely affects the Licensed Product, or its
development or commercialization, in any country(ies) other than such country,
in which case, such remedy shall apply to such affected country(ies) outside the

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

European Countries and not any European Countries. For the avoidance of doubt,
such remedy for a breach by Meda in any country outside the European Countries
shall not apply to any European Countries, provided that the foregoing shall not
be construed as limiting any remedies of BDSI hereunder with respect to any
breach by Meda in any European Country. In the event of any termination of this
Agreement or Meda’s rights hereunder with respect to any particular
country(ies), the provisions of Section 13.05 (and the Parties’ rights and
obligations thereunder) that would, if the Agreement were being terminated with
respect to the entire Territory, apply to the entire Territory shall,
notwithstanding anything to the contrary, apply with respect to the country(ies)
subject to such termination.”

2. Amendment to Supply Agreement. The Supply Agreement is hereby amended as
follows:

 

  a. Section 1.5 shall be amended by replacing it in its entirety with the
following:

“1.5 “GMP” means, as relevant to the Products, the principles and guidelines of
good manufacturing practice as contained in either directive 91/356/EEC
(medicinal products for human use) or directive 91/412/EEC (medicinal products
for veterinary use), as such principles and guidelines are interpreted and
expanded in “The Rules Governing Medicinal Products in the European Community,
Volume IV. Good Manufacturing Practice for medicinal Products” or, with respect
to Products explicitly ordered for distribution or sale in jurisdictions not
subject to the foregoing, good manufacturing practices reasonably sufficient to
satisfy the corresponding requirements of Competent Authorities in such
jurisdictions.”

 

  b. Section 2 shall be amended by replacing the first sentence thereof in its
entirety with the following sentence:

“This Agreement shall be effective for a period beginning on the Effective Date
and continue until the earlier of (i) any termination of the License Agreement
other than a termination by BDSI under Section 13.03A thereof, (ii) an Arius Two
Termination Event (as defined in that certain Sublicensing Consent between Arius
Two, Inc. (“Arius Two”), Arius, and Meda dated August 2, 2006), (iii) a CDC
Termination Event (as defined in that certain Sublicensing Consent and Amendment
between Parent, Arius, and CDC dated August 2, 2006) (termination of this
Agreement resulting from the occurrence of the events described in clause
(ii) above or this clause (iii), a “Licensor Termination”), (iv) ***.”

3. Fee. Meda shall pay to BDSI, upon execution of this LA, a non-refundable,
non-creditable payment of US$3,000,000 in United States dollars by wire-transfer
of immediately available funds to an account designated by BDSI.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Except as expressly set forth herein, the terms and conditions of the EU License
or the Supply Agreement, as the case may be, shall remain in full force and
effect. In the event of any conflict between the terms and conditions of this LA
and the EU License or this LA and the Supply Agreement, the terms and conditions
set forth in this LA shall control with respect to the subject matter hereof.

Please indicate your acceptance of the terms above by countersigning this letter
where indicated below.

 

Regards, MEDA AB By:  

/s/ Anders Lonner

Name:   Anders Lonner Title:   CEO

 

Acknowledged and agreed:     BioDelivery Sciences International, Inc.     Arius
Pharmaceuticals, Inc. By:  

/s/ Mark A. Sirgo

    By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo     Name:   Mark A. Sirgo Title:   President and CEO    
Title:   President and CEO

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

EXHIBIT C

LICENSED PATENT RIGHTS

 

Filing Date

 

App. No.

 

Country

 

Title

 

Priority

 

Status/Action

16 Oct 1997   US97/18605   PCT   Pharmaceutical Carrier Device Suitable for
Delivery of Pharmaceutical Compounds to Mucosal Surfaces   PCT of ‘519  
Entered national phase 29 Apr 1999   US99/09378   PCT   Pharmaceutical Carrier
Device Suitable for Delivery of Pharmaceutical Compounds to Mucosal Surfaces  
PCT of ‘703   Entered national phase 16 Aug 2004   US2004/026531   PCT  
Adhesive Bioerodible Transmucosal Drug Delivery System  

PCT of

10,706,603

  Entered national phase —     —     EP   Same  

Nat. Stage of

PCT 18605

 

Issued. EP 0 973 497 B11

Expires on 16 Oct 2017

—     —     EP   Same   Nat. Stage of PCT09378  

Issued. EP 1 079 813 B12

Expires: 16 Oct 2017

—     —     EP   Same   Nat. Stage of PCT026531   Pending   9747475   AU  
Pharmaceutical Carrier Device Suitable for Delivery of Pharmaceutical Compounds
to Mucosal Surfaces   PCT/US97/18605   Issued

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Filing Date

 

App. No.

 

Country

 

Title

 

Priority

 

Status/Action

  JP2005182632   JP   Pharmaceutical Carrier Device Suitable for Delivery of
Pharmaceutical Compounds to Mucosal Surfaces   PCT/US97/18605   Pending  
JP200054511   JP   Pharmaceutical Carrier Device Suitable for Delivery of
Pharmaceutical Compounds to Mucosal Surfaces   PCT/US99/09378   Pending

1. For PCT application US97/18605: it has issued in the following European
countries with the expiration date of 16 Oct 2017: Austria, Belgium,
Switzerland, Germany, Denmark, Spain, France, United Kingdom, Greece, Ireland,
Italy, Netherlands, and Sweden.

2. For PCT application US99/0378: it has issued in the following European
countries with the expiration date of 16 Oct 2017: Austria, Belgium,
Switzerland/Liechtenstein, Germany, Denmark, Spain, Finland, France, United
Kingdom, Greece, Ireland, Italy, Luxembourg, , Netherlands, Portugal and Sweden.

 

8